ORDER
PER CURIAM.
Movant, Dwayne Ludgood, appeals the judgment denying his Rule 24.035 motion for postconviction relief without a hearing. Movant contends that his plea counsel was ineffective for failing to advise him that he would have to serve 85 percent of his sentence under section 558.019, RSMo 2000.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have provided the parties with a memorandum for their use only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).